Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim 34 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 32. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-23,25-26,31-34,36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3-4,6,8 of U.S. Patent No. 10,983,664. 

a memory storing instructions (Claim1, Column 15 line 57); and 
a processor coupled to the memory and configured by the instructions to generate a communications interface which can be used simultaneously by remote participants each having a respective display screen (Claim 1, Column 15 58-61), 
said interface including a two-dimensional virtual space and two-dimensional graphical avatars respectively associated with each of said participants, each graphical avatar being movable in said virtual space, said virtual space and said graphical avatars being displayed on said display screens (Claim 1, Column 15 lines 62-67), 
said communications interface also including a controller enabling each of the participants to control the movements of their respective graphical avatars within said virtual space (Claim 1, Column 16 lines 1-4), 
wherein discussion channels are automatically set up between at least two of said participants represented by two respective graphical avatars, when said two graphical avatars are close enough together to form a dynamic discussion group, setting up said discussion channels enabling said participants to converse with each other, in real time, by audio-video communication (Claim 1, Column 16 lines 5-16) wherein all of the graphical avatars in said dynamic discussion group are encompassed in a single common graphical margin that is visible to all participants and makes it possible to identify said discussion group (Claim 7, Column 16 lines 55-65).

17/211798
19
20
21
22
23

25
26

10,983,664
6
4
3-4
8
1,8

6
1




17/211798
31
32
33
34

36
37


10,983,664
1
4
1
4

6
1






Claims 27,29-30,35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,8, of U.S. Patent No. 10,983,664 in view of 
Harrison et al (“Harrison”, US 2008/0215994).

As per claims 27 and 35, 664 fails to distinctly point out said communications interface enables each participant to customize their avatar by adding a personal image or a logo to it. However, Harrison teaches said communications interface enables each participant to customize their avatar by adding a personal image or a logo to it. ([0032]-[0033]). Therefore it would have been obvious to one of ordinary skill in the art to combine the teaching of Harrison with the system of 664. Motivation do to so would have been to provide a way to personalize an avatar to a user’s liking thereby creating a unique look and feel for each user.


17/211798

29
30






10,983,664

1
8









Claims 24 and  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,8, of U.S. Patent No. 10,983,664 in view of Brin (“Brin”, US 2003/0001890).


As per claim 24, 664’ fails to distinctly point a history window. However, Brin teaches a history window displaying the participations sent by the members of said discussion group ([0157] Spatial compression also can work in reverse as movement occurs among the participants within a conversation display space.  That is, as the distance between a central user and a more distant user lessens, or as the direction of attention of the central user changes to a more "direct" view, previously spatially compressed content can be expanded (for example, by applying the 
spatial compression algorithm in reverse).  This is an extension of the characteristics of natural spoken conversations, in that the history of prior conversations can be "resurrected" for review by a user as that user gets closer to or more focused on other users. ) Therefore it would have been obvious to one of ordinary skill in the art to combine the teaching of Brin with the system of Harrison-Megiddo-Slyvain. Motivation to do so would have been to provide a way to quickly brush up on past conversations before jumping into a conversation as a reminder.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18-21,27-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison et al (“Harrison”, US 2008/0215994) in view of Megiddo (“Megiddo”, US 6,559,863)


As per claim 18, Harrison teaches a system comprising: 
a memory storing instructions ([0093]-[0094]); and 
a processor coupled to the memory and configured by the instructions to generate a communications interface which can be used simultaneously by remote participants each having a respective display screen ([0093]-[0094], 
said interface including a two-dimensional virtual space and two-dimensional graphical avatars respectively associated with each of said participants, each graphical avatar being movable in said virtual space, said virtual space and said graphical avatars being displayed on said display screens  (Figure 2C, [0045] In one embodiment, in order to have a conversation with specific avatars within the meeting space, the avatars controlled by the specific real-world users should be moved in close proximity to the target avatar so as to have a conversation and enable and trigger the beginning of a conversation, [0037]-[0039]), 
said communications interface also including a controller enabling each of the participants to control the movements of their respective graphical avatars within said virtual space ([0045] the avatars controlled by the specific real-world users should be moved in close proximity to the target avatar so as to have a conversation and enable and trigger the beginning of a conversation.  [0037]-[0039]), wherein discussion channels are automatically set up between at least two of said participants represented by two respective graphical avatars, when said two graphical avatars are close enough together to form a dynamic discussion group, setting up said discussion channels enabling said participants to converse with each other, in real time, by audio-video communication, (Figure 2C, [0047] For instance, when user 122'' and user 124'' in the virtual space approach one another, an overlap (hatched) of their zone of interactivity is detected which would allow the real-

Harrison teaches enabling a communications channel between another avatar based on a predetermined distance.  Harrison fails to distinctly point out setting up discussion channels automatically between all said participants who are represented by avatars that belong to a group. 
However, Megiddo teaches the communications interface according to claim 1 wherein all of the graphical avatars in said dynamic discussion group are encompassed in a single common graphical margin that is visible to all participants and makes it possible to identify said discussion group  (Column 6 lines 49-60, Column 7 lines 9-30, Figure 3a, entering the group. The user clicks and drag using a computer mouse the icon representing the user into or near to the second group. Wherein in order to be grouped the users must be in a predetermined distance to each other. See Figure 2b-2c, wherein the user is in group 110 and other participants are already grouped in group 130. The participants in group 130 are already near each other in order to be grouped. When the user clicks and drags the icon representing the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teaching of Megiddo with the interface of Harrison. Motivation to do so would have been to enable users to enter a group of interest instead of a single person, allowing for greater communication range. 
The combination would have yielded predictable results namely: Utilizing the predetermined distance of Harrison so that a user can drag his avatar within a zone of a group outlined in Megiddo. 

As per claim 19, Megiddo teaches a system according to claim 18 wherein said automatic setting up of discussion channels between said participants involves automatically activating the playing of images collected by camera means available to the participants in question in respective windows (Column 6 lines 41-60, video image for the particular participant).

As per claim 20, Harrison teaches a system according to claim 18, wherein each graphical avatar is of circular shape (Figure 2C).

As per claim 21, Harrison teaches a system according to claim 18, wherein graphical avatars are each surrounded by a respective graphical margin, the appearance of each graphical margin varying as a function of the distance that separates each graphical avatar from another graphical avatar or from a graphical object (Figure 2C).

Claim 27 is similar in scope to that of claim 18, and is therefore rejected under similar rationale. Further Harrison teaches customizations of avatars ([0032]-[0033])

	As per claim 28, Harrison-Megiddo fails to teach presence information. However OFFICIAL NOTICE is taken that presence on-line information is notoriously well-known in the art and would have been obvious to one of ordinary skill in the art to combine with the system of Harrison-Megiddo. Motivation to do so would have been to provide a way to track a user’s status in order to know whether or not to engage with the particular user.

Claim 29 is similar in scope to that of claim 18, and is therefore rejected under similar rationale. 


Claims 22-23,25-26,30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison et al (“Harrison”, US 2008/0215994) in view of Megiddo (“Megiddo”, US 6,559,863) in view of Sylvain et al (“Sylvain”, US7,840,668)


Therefore it would have been obvious to one of ordinary skill in the art to provide the teaching of Sylvain with the system of Harrison-Megiddo. Motivation to do so would have been to enable the user to quickly engage in a conversation without having to join an entire group discussion.

Claim 23 is similar in scope to that of claim 22, and is therefore rejected under similar rationale. 

As per claim 25, Megiddo teaches a system according to claim 23 wherein said automatic setting up of discussion channels between said participants involves automatically activating the playing of images collected by camera means available to the participants in question in respective windows (Column 6 lines 41-60, video image for the particular participant).

As per claim 26, Megiddo teaches system according to claim 23, wherein all of the graphical avatars in said dynamic discussion group are encompassed in a single common graphical margin that is visible to all participants and makes it possible to identify said discussion group (Column 6 lines 49-60, Column 7 lines 9-30, Figure 3a, entering the group. The user clicks and drag using a computer mouse the icon representing the user into or near to the second group. Wherein in order to be grouped the users must be in a predetermined distance to each other. See Figure 2b-2c, wherein the user is in group 110 and other participants are already grouped in group 130. The participants in group 130 are already near each other in order to be grouped. When the user clicks and drags the icon representing the user near group 130. The user becomes a part of group 130 Figure 2c. Therefore all of the conditions of A and A(i) are met. The user is free to communicate with all of the participants of group 130. See also Column 6 lines 41-60.)
Claim 30 is similar in scope to that of claim 22, and is therefore rejected under similar rationale. 


Claims 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison et al (“Harrison”, US 2008/0215994) in view of Megiddo (“Megiddo”, US 6,559,863) in view of Sylvain et al (“Sylvain”, US7,840,668) in view of Brin (“Brin”, US 2003/0001890).


As per claim 24, Harrison-Megiddo-Sylvain fails to distinctly point a history window. However, Brin teaches a history window displaying the participations sent by the members of said discussion group ([0157] Spatial compression also can work in reverse as movement occurs among the participants within a conversation display space.  That is, as the distance between a central user and a more distant user lessens, or as the direction of attention of the central user changes to a more "direct" view, previously spatially compressed content can be expanded (for example, by applying the 
spatial compression algorithm in reverse).  This is an extension of the characteristics of natural spoken conversations, in that the history of prior conversations can be "resurrected" for review by a user as that user gets closer to or more focused on other users. ) Therefore it would have been obvious to one of ordinary skill in the art to combine the teaching of Brin with the system of Harrison-Megiddo-Slyvain. Motivation to do so would have been to provide a way to quickly brush up on past conversations before jumping into a conversation as a reminder.


‘
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN F PITARO/           Primary Examiner, Art Unit 2198